COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  GARY GENE ROBERTS, JR,                          §             No. 08-19-00029-CR

                                Appellant,        §               Appeal from the

  v.                                              §         Criminal District Court No. 2

  THE STATE OF TEXAS,                             §           of Tarrant County, Texas

                                Appellee.         §               (TC#1489866D)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF DECEMBER, 2019.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.